Citation Nr: 0711811	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  04-27 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
hepatitis B.


FINDING OF FACT

There is competent medical evidence that the veteran made a 
full recovery from, and is immune to, hepatitis B, and there 
is no link between this problem and service.


CONCLUSION OF LAW

Hepatitis B was not incurred in or aggravated by active 
service.  38 U.S.C.A.  § 1110 (West Supp. 2005); 38 C.F.R. § 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he contracted hepatitis B during 
basic training in 1967 either by using a shared razor to 
shave or by an air injection gun during inoculation.  For the 
reasons set forth below, the Board finds that the evidence 
does not support service connection for hepatitis B.

In the instant case, the veteran's service medical records 
make no reference to hepatitis B or any other type of 
hepatitis.  Indeed, the veteran's separation examination in 
July 1969 indicated a box checked "no" for liver trouble.  
Furthermore, the Board found no documented evidence of blood 
transfusions, drug abuse, dialysis, and shared toothbrushes 
or razor blades.  

The veteran's separation examination does show a positive 
risk factor due to his sexual activity in service.  The 
examiner did check the box "yes" for at least one sexually 
transmitted disease.  

A private medical examination at the Laboratorio Clinico 
Caparra in June 2003 confirmed the veteran had a positive 
diagnosis for Hepatitis A and B at some time in the past.  
According to the medical report, it notes that while the 
veteran had hepatitis B, the disease is currently non-
reactive.  Indeed, the report states that the veteran made a 
complete recovery and is subsequently immune to the disease.  

The Board may only grant service connection for a disability 
associated with service.  Positive test results are not a 
"disorder" or "disability" for VA purposes.  In this case, 
there is competent medical evidence that the veteran made a 
complete recovery and is now immune to the disease.  Since 
there is no evidence that the veteran currently has a 
disability associated with hepatitis B, the claim must be 
denied.   See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).  

Even assuming that the veteran has some residuals associated 
with hepatitis B at this time, none of the medical records 
links the hepatitis B to service.  

According to the hearing transcript in March 2005, the 
veteran claims he received his first diagnosis of hepatitis B 
in 1990, approximately 20 years after his separation from 
active duty.  This 20-year period between the veteran's 
separation from active duty and his first diagnosis precludes 
a finding of continuity of symptomatology, and thus provides 
highly probative evidence against the appellant's claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

The Board finds the post-service medical record, indicating 
that the veteran was found to have this positive test result 
many years after service with no indication of an association 
with this positive test result and service, is found to 
provide only negative evidence against this claim. 

The Board also considered the veteran's own statements in 
support of his claim.  However, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to the cause of 
the veteran's death, his lay statements are of little 
probative value and cannot serve as a basis for granting his 
claim.  See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Since the veteran does not have a current diagnosis of 
hepatitis B or a nexus to service, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence to which the benefit-of-the-doubt standard 
applies, VA must deny the appeal.  See 38 U.S.C.A. § 5107(b).

The Duty of Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).   In particular, letters in May 2003 and March 2006 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate his claim; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence he is expected to provide; and (4) requested him 
to provide any evidence in his possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records as well as those provided by the veteran and his 
representative.  Hence, the RO reasonably assisted the 
veteran in the development of his claim.  As noted, private 
treatment records show that the veteran does not have a 
current diagnosis of hepatitis B and none of these records 
relates this condition to service.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

ORDER

Entitlement to service connection for hepatitis B is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


